Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant’s amendments of the specification and claims filed 24 March 2022 have been entered. Applicant’s remarks filed 24 March 2022 are acknowledged.
Claims 1-18 are cancelled. Claims 19-46 are pending and under examination to the extent they read on the elected species: A-c) wherein the TGF- inhibitor is a biologically active agent which is an antagonist to the TGF- receptor; and C-a) wherein the TGF- inhibitor is administered systemically. Claims 19, 22, 25, 26, 28-33, 36, 39, 40 and 42-46 read on the elected species, and claims 20, 21, 23, 24, 27, 34, 35, 37, 38 and 41 are directed to the non-elected species.

Specification
The objection to the specification for including superscript numbers for references without listing the references in the specification is withdrawn in response to Applicant’s amendment of the specification.

Claim Objections Withdrawn
The objections to claims 19 and [23] 33 for informalities are withdrawn in response to Applicant’s amendment of the claims.

Claim Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19, 22, 25, 26, 28, 29, 32, 33, 36, 39, 40, 42, 43, 46 remain rejected under 35 U.S.C. 102(a)(1), as being anticipated by Yu et al. (WO 2016/130897 A1, Int’l. Pub. Date: 18 August 2016).
Ground of Rejection
Yu teaches a method for treating the formation of abnormal bone in a soft tissue of a subject, comprising administering a therapeutically effective amount of a pharmaceutical composition comprising AZD0530 (also known as saracatinib) or AZD0424, wherein the formation of abnormal bone in a soft tissue is associated with a heterotopic ossification disease, such as fibrodysplasia ossificans progressive (see claims). Yu teaches that AZD0530 is a potent inhibitor and x30 selective against TGFBR1 (see FIG. 1A, and p. 31, under “Summary”). Yu teaches that such compounds can also be used to prevent excessive bone formation aid in regression of pathologic bone in response to trauma, musculoskeletal stress or inflammation, and the compounds can be administered systemically or locally to concentrate or limit effects to areas of trauma or inflammation [0061]. Yu teaches that the therapeutically effective amount of AZD0530 comprises a dose within the range of 5 mg/kg to 250 mg/kg, more preferably about 1 mg/kg to about 2 mg/kg (see claims, and [105]). Yu teaches that AZD0530 can be used in a pharmaceutical composition with a pharmaceutically acceptable carrier, and administration of the pharmaceutical composition to a patient can be carried out in a variety of conventional ways, such as subcutaneous or intravenous injection [0098] [0102]. Yu also teaches that at least one additional agent is administered to the subject (see claims). 

Response to Applicant’s Arguments
Applicant argues that Yu does not teach preventing or treating heterotopic ossification (claim 19) or fibrodysplasia ossificans progressive (FOP) (claim 33) through inhibiting TGF- activity in a subject in need thereof, as recited in the amended claims. Applicant argues that one of skill in the art reviewing Yu would necessarily note that it teaches treatment of fibrodysplasia ossificans progressiva through inhibiting BMP signaling (at paragraph [0061-0063] of Yu), rather than inhibiting TGF- activity, and the person skilled in the art would be motivated to treat such disorders through inhibiting BMP pathways and would not be motivated to inhibit TGF- activity. 
Applicant’s arguments have been fully considered but have not been found to be persuasive.
Yu teaches a method for treating the formation of abnormal bone in a soft tissue, such as a heterotopic ossification disease or fibrodysplasia ossificans progressive (FOP), in a subject, the method comprising administering a therapeutically effective amount of a pharmaceutical composition comprising AZD0530 (also known as saracatinib) or AZD0424 to the subject in need of treatment (see claims). Yu teaches that “AZD-0530 is a potent inhibitor of ACVR1 and is x30 selective against TGFBR1” (4th bullet point under “Summary”). TGFBR1 refers to TGF beta type I receptor, also known as ALK5. In FIG. 1A, Yu showed that AZD-0530 not only inhibits the activity of BMP type I receptor (ALK2/ACVR1) (with IC50 of 1.4 x 10-8 M), but also inhibits the activity of ALK5/TGFBR1 (with IC50 of 2.17 x 10-7 M). One of skill in the art would recognize that Yu teaches that AZD-0530 also acts as a TGF- inhibitor and is an antagonist to the TGF beta type I receptor, and that administering AZD-0530 to a subject would necessarily inhibiting TGF- activity in the subject. Therefore, Yu teaches each and every element of the instant claims and anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 30-31 and 44-45 remain rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2016/130897 A1), in view of Micha et al. (Bone, Vol. 84, March 2016, pages 169-180), and further in view of Campistol et al. (Kidney International, 1999, Vol. 56(2):714-719).
Applicant argues that neither Yu, Micha, nor Campistol, alone or in any combination, teach preventing or treating heterotopic ossification (claim 19) or fibrodysplasia ossificans progressive (FOP) (claim 33) through inhibiting TGF- activity in a subject in need thereof, as recited in the amended claims. Applicant argues that one of skill in the art reviewing Yu would necessarily note that it teaches treatment of fibrodysplasia ossificans progressiva through inhibiting BMP signaling (at paragraph [0061-0063] of Yu), rather than inhibiting TGF- activity, and the person skilled in the art would be motivated to treat such disorders through inhibiting BMP pathways and would not be motivated to inhibit TGF- activity. 
Applicant’s arguments have been fully considered but have not been found to be persuasive.
Applicant’s arguments regarding the Yu reference have been addressed above. Yu teaches each and every element recited in claims 19, 22, 25, 26, 28, 29, 32, 33, 36, 39, 40, 42, 43, 46 as set forth above. Yu, however, does not teach wherein the at least one biologically active agent is in the class of angiotensin II type 1 receptor (AT1) antagonists (claims 30, 44) or is losartan (claims 31, 45). The teachings of Micha and Campistol cure the deficiencies in Yu.  
Micha teaches that fibrodysplasia ossificans progressiva (FOP) is a rare genetic disorder characterized by progressive heterotopic ossification, which leads to the irreversible replacement of skeletal muscle tissue with bone tissue (see abstract). Micha studied the role of TGF- in the progression of osteogenic differentiation in primary dermal fibroblasts from five classical FOP patients, and found that blocking of TGF- signaling with the TGF- type I receptor inhibitor GW788388 can decrease the osteogenic transdifferentiation of FOP fibroblasts (ibid.). Micha teaches that TGF- is a main contributing factor to heterotopic ossification, and that targeting TGF- may provide a new therapeutic option for FOP (p. 178, col. 2, paragraph 4.8).
Campistol teaches that the angiotensin II receptor antagonist losartan can significantly decrease the plasma levels of TGF-1, the most important fibrogenetic factor (see “Conclusions” in Abstract). Campistol teaches that treatment with losartan was well tolerated in all patients, with no noteworthy side effects, and that Ang II receptor antagonists could have a therapeutic role in the treatment or prevention of other chronic diseases with increased fibrogenesis through TGF-1 (last two paragraphs under the section “DISCUSSION”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer losartan as an additional therapeutic agent to the patients having FOP. One of ordinary skill in the art would have been motivated to do so, because Yu teaches a method for treating a heterotopic ossification disease, such as FOP, comprising administering to the subject in need thereof a therapeutically effective amount of a pharmaceutical composition comprising AZD0530 with at least one additional therapeutic agent, Micha further teaches that that TGF- is a main contributing factor to heterotopic ossification and a target for FOP, and Campistol furthermore teaches that the angiotensin II receptor antagonist losartan can significantly decrease the plasma levels of TGF-1 and is useful in the treatment or prevention of chronic diseases with increased fibrogenesis through TGF-1. Therefore, the combined teachings provide a reasonable expectation of success in treating the FOP patients.

Conclusion
NO CLAIM IS ALLOWED.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 27, 2022